Citation Nr: 1826436	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-41 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for depression (now claimed as an acquired psychiatric disorder).

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Frederick S. Fields, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1985 to March 1988.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran was provided a hearing in February 2018 with the undersigned Veterans Law Judge, and a transcript of the hearing is of record. 

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The October 2010 rating decision, which denied service connection for depression, became final, as the Veteran did not appeal the decision or submit new and material evidence within a year of the decision.

2. The evidence submitted since October 2010 relates to an unestablished fact necessary to substantiate the claim for service connection for depression (now claimed as an acquired psychiatric disorder), and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The October 2010 rating decision denying service connection for depression became final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen service connection for depression (now claimed as an acquired psychiatric disorder).  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

New and Material Evidence 

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. § 7105 (2012).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

The Veteran is seeking to reopen service connection for depression, now claimed as an acquired psychiatric disorder.  The claim was previously denied in October 2010 due to there being no medical evidence showing the Veteran's depression was related to his active duty service.  The rating decision became final, as the Veteran did not appeal it or submit new and material evidence within one year of the decision.   

Since the prior final decision, the Veteran has submitted competent statements and testimony at a February 2018 hearing regarding his in-service stressor, to include his description of sexual assault and subsequent behavioral changes.  The Veteran has also submitted statements from family members addressing the behavioral changes seen after his service.  The Board finds this evidence is new, as it has not been part of the record before, and material, as it relates to a factor in possibly substantiating the claim for service connection for depression.  Therefore, the evidence is to be considered new and material, and the claim is reopened. 


ORDER

New and material evidence having been received, the petition to reopen service connection for depression (now claimed as an acquired psychiatric disorder) is granted.


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claim.

The Veteran contends that he currently suffers from a psychiatric condition, to include depression and PTSD, which is related to his active duty.  The Veteran further contends that he suffered a sexual assault while in service that began his subsequent depression and PTSD.  

The Board notes that the Veteran was never provided a VA examination for his claimed condition(s).  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159 (2017).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In the present case, the evidence of record shows the Veteran has been diagnosed with depression and has been treated for PTSD-like symptoms.  Additionally, the evidence of record shows the Veteran voluntarily admitted himself to the VA psychiatric center in Palo Alto in June 1989, only a little more than a year from being discharged.  These records show the Veteran suffered from depression, hallucinations, and psychosis-like symptoms, which were regarded as due to his cocaine use.  The Board notes the Veteran testified that after his assault it led to a change in his behavior and an increase in drug and alcohol use.  Further, the Veteran's February 1985 entrance examination shows he marked "yes" for depression and nervous trouble.  The examiner noted that until about the age of 18, the Veteran had a tendency to be nervous and depressed about family trouble, although he never saw a doctor or psychiatrist about it.  Given this, the Board finds that a remand is required in order to obtain a medical examination with an opinion addressing the nature and etiology of the claimed condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to the Veteran's psychiatric disorder claim.

2. After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any psychiatric condition.  The record and a copy of this Remand must be made available to the examiner.

The examiner should state all psychiatric disabilities that are present, including depression and PTSD.  

Thereafter, following a review of the entire record, to include the Veteran's competent lay statements regarding his in-service assault and subsequent drug use, as well as the Veteran's report regarding the onset and progression of his current symptomatology, the examiner should opine as to the following:

Regarding PTSD, please discuss whether the Veteran has a PTSD diagnosis that meets the DSM-V criteria, with consideration of whether the Veteran's reported military sexual trauma is a sufficient stressor on which to base a diagnosis.  

If the examiner finds the Veteran has a diagnosis of depression, then the examiner should determine:

(a) Is it clear and unmistakable that the Veteran entered active military service with a pre-existing depression, to include his notation of depression on his February 1985 entrance examination?

(b) If YES, is it clear and unmistakable that the Veteran's pre-existing depression WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.

For each psychiatric disability other than depression and PTSD, please determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric condition is related to his period of active service, to include his accounts of sexual assault while in service.  

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3. After completion of the above, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


